TAYLOR, Presiding Judge.
Lopaka Lewis King petitioned for a writ of habeas corpus in each of these two cases, 6 Div. 787 and 6 Div. 787-A. These petitions address disciplinary proceedings taken against appellant while he was incarcerated in the West Jefferson Correctional Facility. The disciplinaries were for possession of contraband and for assaulting an officer. King appeals from a dismissal of his petitions by the Bessemer Division of Jefferson County Circuit Court. In considerable detail, he complains of denial of his constitutional rights as set forth by the United States Supreme Court in Wolff v. McDonnell, 418 U.S. 539, 94 S.Ct. 2963, 41 L.Ed.2d 935 (1974). A review of the record in these disciplinary proceedings reveals no written statement of the evidence relied on and no reasons for the decision. The record does not reveal the filing of a brief by the state in either of these cases.
The due process requirements as set out in Wolff, and approved by the Supreme Court of Alabama in Williams v. Davis, 386 So.2d 415 (Ala.1980), are summarized as follows:
(a) Advance notice of the information to be considered at the hearing;
(b) A written statement of the evidence relied on and reasons for their decision;
(c) The right of the prisoner to be present;
*908(d) The right to present documentary evidence on his behalf;
(e) A qualified right to have a representative present to aid the prisoner in presenting his case; and
(f) A qualified right to call witnesses.
-Accordingly, we must reverse the dismissal of each of these petitions by the circuit court and remand these cases for a hearing.
REVERSED AND REMANDED.
All the Judges concur.